Exhibit 10.1



 

June 24, 2019

 

Dr. Edward Ahn

175 Dedham St.

Dover, MA 02030

 

 

Re:         Separation Agreement

 

Dear Ed:

 

This letter confirms the decision we have made to terminate your employment with
Anika Therapeutics, Inc. (“Anika” or the “Company”) effective July 5, 2019. This
letter also proposes an agreement between you and Anika consistent with the
Executive Retention Agreement executed between you and Anika on April 9, 2019.

 

Entitlements and Obligations

 

Regardless of whether you enter into an agreement with the Company, the Company
shall:

 

·pay you compensation that accrues to you through the date of termination of
your employment;

 

·pay you for all accrued but unused vacation time due to you through the date of
termination of your employment;

 

·provide you with the right to continue group medical and dental care coverage
after the termination of your employment under the law known as “COBRA,” which
will be described in a separate written notice, with the Company paying certain
expenses associated therewith as set forth below; and

 

·reimburse you for any outstanding, reasonable business expenses that you have
incurred on the Company’s behalf through the termination of your employment,
after the Company’s timely receipt of appropriate documentation pursuant to the
Company’s business expense reimbursement policy.

 

You shall also have the right to exercise any and all vested options that you
hold to purchase common stock of the Company pursuant to and subject to the
terms of the grant instruments that have been provided to you over time (the
“Equity Grants”). Consistent with the terms of the Equity Grants, you will not
vest further in the Equity Grants beyond the last day of your employment.





Dr. Edward Ahn

June 24, 2019

Page 2



For your part, regardless of whether you enter into an agreement with the
Company, you are subject to continuing obligations under your October 30, 2014
Anika Therapeutics, Inc. Employee Non-Disclosure and Non-Competition Agreement
(the “Non-Disclosure and Non-Competition Agreement”), including your obligations
to maintain the confidentiality of Company confidential information, return
Company documents and other property and, for twelve months after employment
ends, refrain from certain solicitation and competition activities.

 

Agreement

 

The remainder of this letter proposes an agreement (the “Agreement”) between you
and the Company. The purpose of this Agreement is to establish an amicable
arrangement for ending your employment relationship, including releasing the
Company and related persons or entities from any claims and permitting you to
receive separation pay and related benefits.

 

You acknowledge that you are entering into this Agreement knowingly and
voluntarily. It is customary in employment separation agreements for the
departing employee to release the employer from any possible claims, even if the
employer believes, as is the case here, that no such claims exist. By proposing
and entering into this Agreement, the Company is not admitting in any way that
it violated any legal obligation that it owed to you.

 

With those understandings and in exchange for the promises of you and the
Company set forth below, you and the Company agree as follows:

 

1.Transition Assistance Period

 

From now (June 24, 2019) through July 5, 2019, you will continue to be employed
by the Company on a full-time basis. Effective as of the close of business July
5, 2019, you and the Company agree that your employment will terminate (the
“Termination Date”). The period from now through the Termination Date shall be
the “Transition Assistance Period.” As of the Termination Date, your salary will
cease, and any entitlement you have or might have under a Company-provided
benefit plan, program, contract or practice will terminate, except as required
by federal or state law, or as otherwise described below.

 

2.Transition Pay

 

During the Transition Assistance Period, the Company will continue to pay you
your base salary at a bi-weekly rate of $14,031.29, in accordance with the
Company’s regular payroll practices, less applicable withholdings and
deductions, and will continue your employee benefits as a full-time employee. On
the Termination Date, the Company will pay to you the balance of all accrued
salary payments and any accrued but unused vacation as of that date. You
acknowledge that the Company has paid you for all salary then due to you for the
payroll dates preceding the date of this letter and that as of the date of this
letter, you have an accrued and unused balance of 26.03 hours of vacation time.
You are also eligible for reimbursement of reasonable travel and other business
expenses incurred during the Transition Assistance Period prior to the
Termination Date. All expense reimbursement will be subject to substantiation
and documentation in accordance with Company policy. For your part, you will
continue during the Transition Assistance Period to perform your duties in a
professional, competent, and conscientious manner and you will continue to
comply with all applicable Company policies and practices and to comply with all
directives that you receive. Should you fail to do so, the Company reserves the
right to accelerate the Termination Date without prejudice to any other term of
this Agreement. You agree that during the Transition Assistance Period you will
provide transitional assistance and perform other work services as required of
you by your supervisor(s) and/or your replacement. You agree that you will
perform services for the Company either from the Company’s offices or from your
personal residence, as determined by the Company.

 



Dr. Edward Ahn

June 24, 2019

Page 3



3.Severance Pay

 

(a)            Severance Pay Period. The Company shall pay you severance pay
(“Severance Pay”) consisting of salary continuation at your final base salary
rate, a bi-weekly rate of $14,031.29, for the fifty-two (52) week period
immediately following the Termination Date (the “Severance Pay Period”).

 

(b)           Timing and Form of Severance Pay. The Company shall pay you
Severance Pay on its regular payroll dates, provided that the Company shall not
be obligated to include you on the payroll before this Agreement becomes
effective, as defined in Section 24 below. If the Company does not make one or
more payments of Severance Pay on a regular payroll date because this Agreement
has not yet become effective, the Company shall make all such delayed payments
by the first payroll date when it is practicable to do so after the Agreement
becomes effective. Severance Pay shall be subject to all applicable tax-related
deductions and withdrawals.

 

(c)            Obligations During Severance Pay Period. As a condition to your
receipt of Severance Pay, you shall provide up to a total of twenty (20) hours
of transitional assistance to the Company during the Severance Pay Period when
reasonably requested by the Company, provided that you shall not be required to
provide such assistance at any times that would unreasonably interfere with your
search for new employment. You shall not be required to travel to the Company’s
offices or other locations to provide such transitional assistance.

 

(d)           No Other Payments. You will not be entitled to any other
compensation, except for compensation pursuant to this Agreement.

 

4.Taxes.

 

Except as noted herein, all payments set forth in this Agreement shall be
subject to all applicable federal, state, and/or local withholding and/or
payroll taxes, and the Company may withhold from any amounts payable to you
(including any amounts payable pursuant to this Agreement) in order to comply
with such withholding obligations. You further agree that, if the Company does
not withhold an amount sufficient in all respects to satisfy the withholding
obligations of the Company, you will make prompt reimbursement on demand, in
cash, for the amount under-withheld. You acknowledge that you have had the
opportunity to consult with a competent advisor concerning all of the tax
consequences of the transactions set forth herein including, but not limited to,
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended.

 



Dr. Edward Ahn

June 24, 2019

Page 4



5.              Employee Benefits.

 

As set forth above, you shall have the right to continue medical, dental, and/or
vision plan coverage under and subject to COBRA after July 31, 2019 for the
following twelve-month period.  For the avoidance of doubt, you shall be
responsible for copayment of the premium amounts at the active employees’ rate
and the Company will pay the employer portion of the premium. You shall be
responsible for payment of the entire premium and any other amounts necessary to
maintain COBRA coverage for any month beginning after July 31, 2020.
Notwithstanding the foregoing, if the Company’s payment of the COBRA premiums is
deemed to violate the nondiscrimination rules of the Patient Protection and
Affordable Care Act of 2010, and/or any guidance or regulations underlying such
rules, the Company shall not pay any expenses related to such coverage, but
instead you shall receive a lump sum cash payment from the Company equal to
twelve (12) times the applicable portion of the monthly COBRA premiums that
would be required to keep your coverage in place at the time of your separation
from employment with the Company, with such lump sum payment to be made within
thirty (30) days following any determination of violation of such
nondiscrimination rules. You understand that your participation in all other
employee benefit plans will end due to the termination of your employment in
accordance with the terms of those plans.

 

6.Return of Company Files, Documents or Other Property

 

You confirm that you will return to the Company all Company property, including,
without limitation, computer equipment, personal computers, laptops, fax
machines, scanners, copiers, diskettes, intangible information stored on
diskettes, software and data, software passwords or codes, tangible copies of
trade secrets and confidential information, cellular phones, smart phones,
tablets, keys and access cards, credit cards, manuals, building keys and passes,
files, names and addresses of all Company customers and potential customers,
customer lists, customer contacts, sales information, memoranda, sales
brochures, marketing materials, press clippings, business or marketing plans,
reports, projections and any other documents (including computerized data and
any copies made of any computerized data or software) containing information
concerning the Company, its business or its business relationships (in the
latter two cases, actual or prospective) (collectively, “Company Property”) no
later than the Termination Date. In the event that you subsequently discover
that you continue to retain any Company Property, you agree that you will return
such property to the Company immediately.

 



Dr. Edward Ahn

June 24, 2019

Page 5



7.Release of Claims

 

In consideration for, among other terms, the payments and benefits described in
Sections 2, 3 and 5 and other good and valuable consideration, the receipt of
which you hereby acknowledge, you and your representatives, agents, estate,
heirs, successors and assigns (“You”) voluntarily, absolutely and
unconditionally hereby release, remise, discharge, indemnify and hold harmless
the Company, its subsidiaries, affiliated and related entities, its and their
respective predecessors, successors and assigns, its and their respective
employee benefit plans and fiduciaries of such plans, and the current and former
officers, directors, shareholders, trustees, investors,
shareholders/stockholders, employees, attorneys, accountants, and agents of the
Company, all of the foregoing both in their official and individual capacities
(collectively referred to as the “Releasees”) generally from any and all actions
or causes of action, suits, complaints, claims, demands, agreements, promises,
contracts, torts, debts, damages, controversies, judgments, rights, and
liabilities of every name and nature, whether existing or contingent, known or
unknown (“Claims”) that, as of the date when you sign this Agreement, you have,
ever had, now claim to have or ever claimed to have had against any or all of
the Releasees. This release includes, without limitation, any and all Claims:

 

·Arising out of, in connection with, or relating to your employment, change in
employment status, and/or termination of employment with the Company;

·Arising out of or in connection with any relationship between You and the
Company;

·Of wrongful discharge;

·Based on any federal, state, or local law, constitution, or regulation
regarding either securities, employment, employment benefits, or employment
discrimination and/or retaliation including, without limitation, those laws or
regulations concerning discrimination on the basis of race, color, creed,
religion, age, sex, sexual harassment, sexual orientation, sexual/gender
identity, marital status, pregnancy or familial status, physical or mental
disability or handicap, unfavorable military discharge, national origin,
ancestry, veteran status or any military service or application for military
service, or any other characteristic protected by law (including, without
limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, and Claims of
discrimination or retaliation under Title VII of the Civil Rights Act of 1964);

·Based on any contract whether oral or written, express or implied (including,
but not limited to the Offer Letter);

·Under any other federal or state statute (including, without limitation, Claims
under the Family and Medical Leave Act);

·Of any torts;

·Of common law statutory or equitable claims including but not limited to
actions in defamation, intentional infliction of emotional distress,
misrepresentation, fraud, wrongful discharge, breach of contract, breach of the
covenant of good faith and fair dealing, unfair competition, and any claims to
any non-vested ownership interest in the Company;

·Of violation of public policy;

·For wages, bonuses, incentive compensation, stock options, vacation pay, or any
other compensation or benefits, either under the Massachusetts Wage Act, M.G.L.
c. 149, §§148-150C, or otherwise; and

·for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief, and attorney’s fees.

 



Dr. Edward Ahn

June 24, 2019

Page 6



 

This release is intended by you to be all encompassing and to act as a full and
total release of any Claims, whether specifically enumerated herein or not, that
you may have or have had up to the Effective Date of this Agreement, provided,
however, that this release shall not affect your rights, if any, under the
Company’s Section 401(k) Plan, the Equity Grants, or this Agreement.

 

You agree that you shall not seek or accept damages of any nature, other
equitable or legal remedies for your own benefit, attorney’s fees, or costs from
any of the Releasees with respect to any Claim. As a material inducement to the
Company to enter into this Agreement, You represent that you have not assigned
to any third party and you have not filed with any agency or court any Claim
released by this Agreement.

 

8.Accord and Satisfaction

 

The payments set forth in Sections 2 and 3 shall be complete and unconditional
payment, settlement, accord, and/or satisfaction with respect to all obligations
and liabilities of the Releasees to You and with respect to all claims, causes
of action, and damages that could be asserted by You against the Releasees
regarding your employment with, change in employment status, and/or termination
of employment from, the Company, including, without limitation, all claims for
back wages, salary, vacation pay, sick pay, draws, incentive pay, bonuses, stock
and stock options, equity, commissions, severance pay, any and all other forms
of compensation or benefits, attorney’s fees, or other costs or sums.

 

9.No Liability or Wrongdoing

 

The parties hereto agree and acknowledge that this Agreement is intended only to
purchase peace and nothing contained in this Agreement, nor any of its terms and
provisions, nor any of the negotiations or proceedings connected with it,
constitutes, will be construed to constitute, will be offered in evidence as,
received in evidence as and/or deemed to be evidence of an admission of
liability or wrongdoing by any and/or all of the Releasees, and any such
liability or wrongdoing is hereby expressly denied by each of the Releasees.

 



Dr. Edward Ahn

June 24, 2019

Page 7



10.Confidentiality

 

(a)            You acknowledge that you currently are and will remain bound by
the terms and conditions of the Non-Disclosure and Non-Competition Agreement,
which shall remain in full force and effect in accordance with its terms. Except
as specifically set forth herein, nothing in this Agreement shall be construed
to supersede the terms and conditions of the Non-Disclosure and Non-Competition
Agreement. Notwithstanding the foregoing, You acknowledge that during your
employment with the Company, the Company provided you with access to
Confidential Information (as defined below) and other valuable resources and
assets to which you would not have had access but for your employment with the
Company. You will not use, disclose or reveal any Confidential Information of
the Company or any of the Releasees (as defined in Section 7) except when acting
with prior written authorization from a duly authorized Company officer. For
purposes of this Agreement, you understand that the term “Confidential
Information” means any information relating to the business of the Company or
any of the Releasees (whether or not obtained, acquired, or developed by you),
that has value to the Company or the Releasees and that you learned about or had
access to through your employment with the Company. Confidential Information
does not include (1) any specific information that the Company has voluntarily
disclosed to the public without any unauthorized disclosure by you or anyone
else, (2) information that has been independently developed and disclosed by
others, or (3) information that is deemed not confidential under Section 7 of
the National Labor Relations Act or other applicable law. By signing this
Agreement, you acknowledge that through this Agreement, the Company has provided
you with written notice that the Defend Trade Secrets Act, 18 U.S.C. Section
1833(b), provides an immunity for the disclosure of a trade secret to report
suspected violations of law and/or in anti-retaliation lawsuit, as follows:

 

1) IMMUNITY. -- An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that --

(A) is made --

(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and

(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or

(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

(2) USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT. -- An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual --

(A) files any document containing the trade secret under seal; and

(B) does not disclose the trade secret, except pursuant to court order.

 

(b)           You agree to keep the existence, substance and terms of this
Agreement, including any discussions or negotiations relating to this Agreement
(“Agreement-Related Information”) in the strictest confidence and not reveal,
unless legally compelled to do so, any Agreement-Related Information to any
persons except your immediate family, your attorney and your financial advisors,
and to them only provided that they first agree for the benefit of the Company
to keep Agreement-Related Information confidential. Any violation of this
provision will be deemed a material breach of this Agreement. Nothing in this
Section shall be construed to prevent you from disclosing Agreement-Related
Information to the extent required by a lawfully issued subpoena or duly issued
court order; provided that you provide the Company with advance written notice
and a reasonable opportunity to contest such subpoena or court order.

 

(c)            Notwithstanding the foregoing, nothing herein shall prohibit or
bar you from seeking assistance from, providing truthful testimony in any legal
proceeding, or in communicating with any governmental agency or representative,
or from making any truthful disclosure required, authorized or permitted under
law; provided, however, that in providing such testimony or making such
disclosures or communications, you will use your best efforts to ensure that
this Section 10 is complied with to the maximum extent possible. In addition,
you will be prohibited to the fullest extent authorized by law from obtaining
monetary damages in any agency proceeding in which you do participate. Finally,
any non-disclosure provision in this Agreement does not prohibit or restrict you
(or any representative) from initiating communications directly with, or
responding to any inquiry from, or providing testimony before, the SEC, FINRA,
any other self-regulatory organization, or any other state or federal regulatory
authority, regarding this Agreement or is underlying facts or circumstances.

 



Dr. Edward Ahn

June 24, 2019

Page 8



(d)           The Company agrees to keep the existence, substance and terms of
this Agreement, including any discussions or negotiations relating to this
Agreement (“Agreement-Related Information”) in the strictest confidence and not
reveal any Agreement-Related Information to any third parties, except when
legally required, including in accordance with the rules and regulations of the
United States Securities and Exchange Commission, or as necessary for legitimate
internal business purposes.

 

11.Mutual Nondisparagement

 

(a)            You agree not to take any action or make any statements, written
or oral, which disparages or criticizes the Company or any of its affiliates or
current or former officers, directors, shareholders, management, employees,
agents, or any other parties involved in a business relationship with the
Company, or its practices, or which disrupts or impairs its normal operations,
including actions that would (1) harm the reputation of the Company with its
current and prospective customers, distributors, suppliers, other business
partners, or the public; or (2) interfere with existing contractual or
employment relationships with current and prospective customers, suppliers,
distributors, other business partners, or Company employees. You further agree
not to take any actions or conduct yourself in any way that would reasonably be
expected to affect adversely the reputation or goodwill of the Company or any of
its affiliates or any of its current or former officers, directors,
shareholders, employees, or agents.

 

(b)           The Company agrees that it will instruct its directors and its
officers and executive officers, at or above the rank of Vice President, not to
take any action or make any statements, whether written or oral, that could
reasonably be interpreted as disparaging or critical of you, personally or
professionally. You understand and agree that it will not be a violation of this
Section 7(b) for the above-referenced individuals to generally discuss for
legitimate internal business purposes the performance of the Company and
individuals under your supervision during your employment with Anika. In
addition, the foregoing non-disparagement obligations shall not in any way
affect the Company or its employees obligations to testify truthfully in any
legal proceeding.

 

12.Disclosures

 

Nothing herein shall prohibit or bar you from providing truthful testimony in
any legal proceeding or in communicating with any governmental agency or
representative or from making any truthful disclosure required, authorized, or
permitted under law, provided, however, that in providing such testimony or
making such disclosures or communications, you will use your best efforts to
ensure that this Section is complied with to the maximum extent possible. In
addition, any non-disclosure provision in this Agreement does not prohibit or
restrict you (or your attorney, if applicable) from initiating communications
directly with, or responding to any inquiry from, or providing testimony before,
the SEC, FINRA, any other self-regulatory organization, or any other state or
federal regulatory agency regarding this Agreement or its underlying facts or
circumstances. Furthermore, nothing in this Agreement shall bar or prohibit you
from contacting, seeking assistance from or participating in any proceeding
before any federal or state administrative agency to the extent permitted by
applicable federal, state, and/or local law. However, you nevertheless will be
prohibited from the fullest extent authorized by law from obtaining monetary
damages in any agency proceeding in which you do so participate.

 



Dr. Edward Ahn

June 24, 2019

Page 9



13.References

 

You agree to direct any potential employers seeking reference information about
you to contact the Company’s Chief Human Resources Officer, or his designee.
Consistent with the Company’s Reference Policy, if contacted, the Chief Human
Resources Officer will respond to a reference inquiry solely by confirming title
and dates of employment.

 

14.Future Cooperation

 

You agree that during and after the Severance Pay Period, you shall cooperate
reasonably with the Company and any affiliates (including its and their outside
counsel) in connection with (i) the contemplation, prosecution, and defense of
all phases of existing, past, and future litigation about which the Company
believes you may have knowledge or information; and (ii) responding to requests
for information from regulatory agencies or other governmental authorities
(together “Cooperation Services”). You further agree to make yourself available
to provide Cooperation Services at mutually convenient times during and outside
of regular business hours as reasonably deemed necessary by the Company’s
counsel. The Company shall not utilize this section to require you to make
yourself available to an extent that would unreasonably interfere with full-time
employment responsibilities that you may have. Cooperation Services include,
without limitation, appearing without the necessity of a subpoena to testify
truthfully in any legal proceedings in which the Company or an affiliate calls
you as a witness. The Company shall reimburse you for any reasonable travel
expenses that you incur due to your performance of Cooperation Services, after
receipt of appropriate documentation consistent with the Company’s business
expense reimbursement policy.

 

15.Termination or Suspension of Payments

 

In the event that you fail to comply with any of your obligations under this
Agreement, or the Non-Disclosure and Non-Competition Agreement, in addition to
any other legal or equitable remedies it may have for such breach, the Company
shall have the right to either delay or not pay the Severance Pay. The delay or
nonpayment of the Severance Pay, in the event of such breach by you, will not
affect your continuing obligations under this Agreement. Notwithstanding the
foregoing, this provision shall not apply to the extent that your breach of this
Agreement consists of initiating a legal action in which you contend that the
release set forth in Section 7 is invalid, in whole or in part, due to the
provisions of 29 U.S.C. § 626(f).

 



Dr. Edward Ahn

June 24, 2019

Page 10



16.Legal Representation

 

This Agreement is a legally binding document and your signature will commit you
to its terms. You acknowledge that you have been advised to discuss all aspects
of this Agreement with an attorney, that you have carefully read and fully
understand all of the provisions of this Agreement, and that you are voluntarily
entering into this Agreement.

 

17.Absence of Reliance

 

In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company.

 

18.Enforcement

 

(a)       Jurisdiction. You and the Company hereby agree that the Superior Court
of the Commonwealth of Massachusetts and the United States District Court for
the District of Massachusetts shall have the exclusive jurisdiction to consider
any matters related to your employment with the Company or this Agreement,
including without limitation any claim for violation of this Agreement. With
respect to any such court action, you (i) submit to the jurisdiction of such
courts, (ii) consent to service of process, and (iii) waive any other
requirement (whether imposed by statute, rule of court or otherwise) with
respect to personal jurisdiction or venue.

 

(b)       Relief. You agree that it would be difficult to measure any harm
caused to the Company that might result from any breach by you of your promises
set forth in Sections 6-12 of this Agreement and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, you agree that
if you breach, or propose to breach, any portion of your obligations under
Sections 6-12 of this Agreement the Company shall be entitled, in addition to
all other remedies it may have, to an injunction or other appropriate equitable
relief to restrain any such breach, without showing or proving any actual damage
to the Company and without the necessity of posting a bond. In the event that
the Company prevails in any action to enforce Sections 6-12 of this Agreement,
you also shall be liable to the Company for attorney’s fees and costs incurred
by the Company in enforcing such provision(s).

 

19.Governing Law; Interpretation

 

This Agreement shall be interpreted and enforced under the laws of the
Commonwealth of Massachusetts, without regard to conflict of law principles. In
the event of any dispute, this Agreement is intended by the parties to be
construed as a whole, to be interpreted in accordance with its fair meaning, and
not to be construed strictly for or against either you or the Company or the
“drafter” of all or any portion of this Agreement.

 

20.Assignment

 

You shall not assign this Agreement. The Company may assign this Agreement. The
benefits of this Agreement shall inure to the successors and assigns of the
Company.

 

21.Severability

 

If one or more of the provisions contained in this Agreement shall for any
reason be held to be excessively broad as to scope, activity, subject, or
otherwise so as to be unenforceable at law, such provision or provisions shall
be construed by the appropriate judicial body by limiting or reducing it or
them, so as to be enforceable to the maximum extent compatible with the
applicable law as it shall then appear.

 



Dr. Edward Ahn

June 24, 2019

Page 11



22.Entire Agreement

 

This Agreement constitutes the entire agreement between you and the Company with
respect to your termination from employment. This Agreement supersedes any
previous agreements or understandings between you and the Company including
without limitation the Offer Letter provided that this Agreement does not
supersede the Non-Disclosure and Non-Competition Agreement attached as Exhibit A
hereto. This Agreement may not be changed, amended, modified, altered, or
rescinded except upon the express written consent of both you and an authorized
Company officer. Any waiver of any provision of this Agreement shall not
constitute a waiver of any other provision of this Agreement unless expressly so
indicated otherwise.

 

23.Acknowledgements; Time for Consideration

 

With respect to this Agreement, you acknowledge that:

 

(a)       You have been advised of your right to consult with your counsel of
choice prior to executing this Agreement and you have not been subject to any
undue or improper influence interfering with the exercise of your free will in
deciding whether to consult with counsel;

 

(b)       You have carefully read and fully understand all of the provisions of
this Agreement, you knowingly and voluntarily agree to all of the terms set
forth in this Agreement, and you acknowledge that in entering into this
Agreement, you are not relying on any representation, promise, or inducement
made by the Company or its attorneys with the exception of those promises
contained in this document;

 

(c)       When the Company presented you with this Agreement, you were informed
that you have at least twenty-one (21) days to review this Agreement and
consider its terms before signing it; and

 

(d)       The twenty-one (21) day review period will not be affected or extended
by any revisions, whether material or immaterial, that might be made to this
Agreement.





Dr. Edward Ahn

June 24, 2019

Page 12

 

24.Effective Date

 

As set forth above, you have the opportunity to consider this Agreement for
twenty-one (21) days before signing it. To accept this Agreement, you must
return a signed original or PDF copy of this Agreement so that it is received by
the Company’s Chief Human Resources Officer at or before the expiration of this
twenty-one (21) day period. If you sign this Agreement within fewer than
twenty-one (21) days of the date of its delivery to you, you acknowledge by
signing this Agreement that such decision was entirely voluntary and that you
had the opportunity to consider this Agreement for the entire twenty-one (21)
day period. For the period of seven (7) days from the date when this Agreement
becomes fully executed, you have the right to revoke this Agreement by written
notice to the Company’s Chief Human Resources Officer. For such a revocation to
be effective, it must be delivered so that it is received by the Company’s Chief
Human Resources Officer at or before the expiration of the seven (7) day
revocation period. This Agreement shall not become effective or enforceable
during the revocation period. This Agreement shall become effective on the first
business day following the expiration of the revocation period (the “Effective
Date”).

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 





Dr. Edward Ahn

June 24, 2019

Page 13

 

Please indicate your agreement to the terms of this Agreement by signing and
returning to the Company’s Chief Human Resources Officer the original or PDF
copy of this letter within the time period set forth above.

 

Very truly yours,

 

ANIKA THERAPEUTICS, INC.

 

 

 

By: /s/ Thomas Finnerty             June 24, 2019   Thomas Finnerty Date Chief
Human Resources Officer  

 

Attachment (Exhibit A- Non-Disclosure and Non-Competition Agreement)

 

 

I, Edward Ahn, REPRESENT THAT I HAVE READ THE FOREGOING AGREEMENT, THAT I FULLY
UNDERSTAND THE TERMS AND CONDITIONS OF SUCH AGREEMENT, AND THAT I AM VOLUNTARILY
EXECUTING THE SAME. IN ENTERING INTO THIS AGREEMENT, I DO NOT RELY ON ANY
REPRESENTATION, PROMISE, OR INDUCEMENT MADE BY THE RELEASEES WITH THE EXCEPTION
OF THE CONSIDERATION DESCRIBED IN THIS DOCUMENT.

 

ACCEPTED:

 

 

 

/s/ Edward Ahn June 28, 2019 Edward Ahn, Ph.D. Date

 



 



Dr. Edward Ahn

June 24, 2019

Page 14



IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

 

I, Edward Ahn, acknowledge that I was informed and understand that I have
21 days within which to consider the attached Separation Agreement, and, having
been advised of my right to consult with an attorney regarding such Agreement
and have considered carefully every provision of the Agreement, and that after
having engaged in those actions, I prefer to and have requested that I enter
into the Agreement prior to the expiration of the 21-day period.

Dated: June 28, 2019

 

/s/ Edward Ahn

EMPLOYEE NAME

 

 

 

 



 

 

